Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
2.	Accordingly, claims 1-10, 13-21, 24-29 are pending with claims 27-29 withdrawn. Claims 1-10, 13-21, and 24-26 are examined herein.

Response to Arguments/Affidavit
3.	Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
4.	With respect to the drawing objections, the details of claims 9, 10, and 16 are at the heart of the invention, which is the integration of a fusion reactor with a fission reactor vessel. Accordingly, the structural details of such integration must be shown for a complete understanding of the invention. The structural features of claims 9, 10, and 16 are not illustrated in any manner in the drawings. The drawing objections are therefore maintained. 
5.	Applicant’s arguments supported by the NPL documents filed 03/01/21 and the affidavit under 37 CFR 1.132 filed 03/01/21 are insufficient to overcome the rejection of claims 1-26 based upon 35 U.S.C. 101 as lacking utility as set forth in the last Office action because There is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716. Specifically, with respect to the affidavit, the claims in the present application have no overlap with the claims in application 12/850,633 to which the affidavit is directed. Similarly, the examiner can find no indication in the provided NPL documents that the device claimed in the present application has 
6.	Applicant’s arguments do not address the claim rejections under 35 U.S.C. 112(a) as lacking an adequate written description and as lacking enablement. The present disclosure is devoid of a full and enabling description of the integration of a fusion reactor into the structure of a fission power plant. Those rejections are therefore maintained. 
7.	Applicant’s arguments and claim amendment fail to address the rejections under 35 U.S.C> 112(b) of claims 2, 8, 9, 10, and 14. Those rejections are therefore maintained. 
8.	In response to applicant's arguments against the Zheng reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections under 35 U.S.C. 103 are therefore maintained.

Drawings
9.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claims: reactors dimensionally sized to integrate with support hardware for fuel rods (claim 9); support structure (claim 10); modifications to equipment for integration with the reactors (claim 16).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must 
10.	Figures 29-35 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
11.	Claims 1 and 6 are objected to because of the following informalities: failure to delete all instances the indefinite term “-type.”  Appropriate correction is required.


Claim Rejections - 35 USC § 101 and 35 USC § 112(a)
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1-10, 13-21, and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
14.	Claims 1-10, 13-21, and 24-26 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and  asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
15.	A "specific utility" is specific to the subject matter claimed and can "provide a well-defined and particular benefit to the public." In re Fisher, 421 F.3d 1365, 1371, 76 USPQ2d 1225, 1230 (Fed. Cir. 2005). "[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230.
16.	The claimed invention requires an apparatus comprising a reactor, wherein “repeated collisions between the neutrals and the reactant produce an interaction with the reactant that releases energy…wherein the energy dissipates from the one or more reactors to provide power to the nuclear fission power plant…wherein the water held by the vessel receives energy dissipated by the one or more reactors to increase in temperature.” Furthermore, the specification asserts the utility of the invention to be reactors for initiating and maintaining inter-nuclear reactions ([0002]) and produc[ing] usable electric power ([0026]). Therefore, the present invention is directed to a nuclear fusion reactor with a net energy output. 
17.	There is no evidence of record in this application that the present invention is capable of producing any fusion reactions, much less sufficient fusion reactions to provide an energy output or to produce helium. Of note is the disclosure that the present apparatus operates at of significantly lower temperatures (1000-3000 K; [0091]) than those theorized needed for net energy production via nuclear fusion (>50 million K; Lawson) While fusion energy has been achieved in some reactors, there has yet to be a demonstration of net energy production. In other words, all known fusion reactors to date operate at an energy deficit; they require much more energy input to achieve fusion conditions than is given off by the fusion process (admitted in present specification at [0003, 0025]). 

19.	The examiner has the initial burden of challenging an asserted utility. Only after the examiner has provided evidence showing that one of ordinary skill in the art would reasonably doubt the asserted utility does the burden shift to the applicant to provide rebuttal evidence sufficient to convince one of ordinary skill in the art of the invention's asserted utility. In re Swartz, 232 F.3d 862, 56 USPQ2d 1703, (Fed. Cir. 2000).
10.	Additionally, it is well established that whereas here, the utility of the claimed invention is based upon allegations that border on the incredible or allegations that would not be readily accepted by a substantial portion of the scientific community, sufficient substantiating evidence of operability must be submitted by applicant. Note In re Houghton, 167 U.S.P.Q. 687 (CCPA 1970); In re Ferens, 163 U.S.P.Q. 609 (CCPA 1969); Puharich v. Brenner, 162 U.S.P.Q. 136 (CA DC 1969); In re Pottier, 152 U.S.P.Q. 407 (CCPA 1967); In re Ruskin, 148 U.S. P.Q. 221 (CCPA 1966); In re Citron, 139 U.S.P.Q. 516 (CCPA 1963); and In re Novak, 134 U.S.P.Q. 335 (CCPA 1962).

Claim Rejections - 35 USC § 112
21.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-10, 13-21, and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
23.	The present invention is directed to “an apparatus for a retrofitted nuclear fission power plant” comprising one or more fusion reaction reactor and “a vessel within the nuclear fission power plant for holding water, wherein the water held by the vessel receives energy dissipated by the one or more reactors to increase in temperature (claim 1). The claimed invention additionally requires “reactors dimensionally sized to integrate with support hardware for fuel rods of the nuclear fission power plant;” (claim 9);  “a support structure configured to hold the one or more reactors in the vessel during operation” (claim 10); “the energy dissipated by the one or more reactors approximately matches a power output level of the nuclear fission power plant” (claim 13); “equipment originally deployed with the nuclear fission power plant is modified to integrate with the one or more reactors” (claim 16); and “wherein the one or more reactors replace a fission energy source of the nuclear fission power plant” (claim 17).
24.	None of the aforementioned claim limitations have been described in the specification in such a manner as to demonstrate possession of the claimed invention. For example, the structures associated with supporting the fusion reactors in the nuclear fission vessel have neither been described nor illustrated, indicating that such structures have not yet been designed or constructed. In fact, the integration of the fusion reactors with the fission reactor vessels is illustrated only notionally (see, for example, Fig. 27). In fact, the vessel of Fig. 27 is illustrated so vaguely as not to not have any of the required characteristics of a fission reactor vessel. Moreover, there is no indication that the fusion reactor of the present invention is capable of an energy output matching that of a conventional nuclear .
25.	Claims 1-10, 13-21, and 24-26 are additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
26.	The present invention requires 1) an energy-producing fusion reactor and 2) integration of such a reactor into a nuclear fission plant. However, the disclosure lacks any evidence that the described fusion reactor is capable of achieving nuclear fusion, much less an energy output. Moreover, the specification is devoid of any structural details necessary to construct a fission nuclear power plant utilizing energy from a fusion reactor. Accordingly, it would be impossible for a skilled artisan to practice the claimed invention. 
27.	Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
The nature of the invention and the state of the art indicates that one of ordinary skill in the art would be unable to make and use the present invention. Firstly, there are currently no known fusion reactors capable of outputting energy and the present disclosure does not establish that the fusion reactor of the invention is capable of such an output. Furthermore, the state of the art does not provide a basis for filling in the gaps left in the disclosure, such as by establishing the relevant structure for integrating a fusion reactor with a fission reactor vessel is well-known in the art. 
The level of predictability in the art and the amount of direction provided by the inventor additionally indicate that a skilled artisan would be unable to make and use the claimed invention. There is no predictability for energy-producing fusion reactors, as none yet exist. Furthermore, the specification does not provide an explanation as to how one would achieve energy production with the disclosure fusion reactor. Moreover, the specification does not provide the necessary constructional details required for integrating a fusion reactor with a fission reactor vessel. 
The absence of working examples indicates one of ordinary skill in the art would not have been enabled to make the claimed invention. 
Based on the foregoing considerations, it is unlikely that any amount of experimentation would result in a skilled artisan’s ability to make and use the present invention, because viable energy production via nuclear fusion has yet to be demonstrated. Even if one were to achieve energy production in a nuclear reactor, one would still have to design, construct, and test the structures necessary for integration of such a reactor into a fission plant. 

28.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

29.	Claims 2, 8, 9, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

31.	Claim 8 is indefinite because it is unclear how the PWR or BWR is associated with the structure of claim 1. Is the PWR or BWR the vessel in which the one or more reactors disposed? Is the power plant somehow operated with both the vessel of claim 1 and the reactor of claim 8? If so, how are the two power-producing elements arranged in the plant? 
32.	Claims 9 and 10 are indefinite because the structure required by the claims is indecipherable. To what “support hardware” of a fission reactor do the claims refer? How can one determine whether a reactor is “dimensionally sized to integrate” with an undefined structure? 
33.	Claim 14 is indefinite because it is not a structural limitation of the claimed apparatus. One of ordinary skill in the art would be unable to determine how to achieve such a limitation.
34.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 103
35.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
36.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
38.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
39.	Claims 1-10, 14-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, US Publication 2017/0294238 in view of Wong, US Publication 2014/0219407.
40.	Regarding claim 1, Zheng discloses an apparatus for a retrofitted nuclear fission power plant (see Fig. 18), the apparatus comprising: (a) one reactor (100) that releases energy that dissipates from the reactor to the nuclear fission power plant ([0363]) and (b) a vessel (1505) within the nuclear fission power plant for holding water, wherein the water held by the vessel receives energy dissipated by the one or more reactors to increase in temperature ([0362]). Zheng does not disclose a reactor as claimed. Wong teaches a reactor (Fig. 1) comprising: a confining wall (5) at least partially enclosing a confinement region within which charged particles and neutrals can rotate, a plurality of electrodes ([0024]) adjacent 
41.	Regarding claim 2, the modification of Zheng’s nuclear power plant with the reactor of Wong renders the parent claim obvious. Zheng further discloses an apparatus wherein the vessel is configured to hold fuel rods and control rods during operation of a nuclear fission reaction in the fuel rods ([0361-2]).
42.	Regarding claims 3-7, the modification of Zheng’s nuclear power plant with the reactor of Wong renders the parent claim obvious. Zheng further discloses an apparatus further comprising: a steam generator (1535) coupled to the one or more reactors to generate steam upon receiving energy from the one or more reactors, an electricity generator (1150) having a turbine (1540) that rotates to output electricity upon receiving steam from the steam generator, a condenser (1560) associated with the steam generator to condense steam to liquid water, and a cooling tower (1595) configured to release water vapor generated by the condensed steam to cycle the liquid water toward a reservoir and/or to 
43.	Regarding claim 8, the modification of Zheng’s nuclear power plant with the reactor of Wong renders the parent claim obvious. Zheng further discloses an apparatus wherein the fission nuclear power plant comprises a pressurized water reactor ([0361]).
44.	Regarding claims 9 and 10, the modification of Zheng’s nuclear power plant with the reactor of Wong renders the parent claim obvious. Zheng further discloses an apparatus wherein the one or more reactors are dimensionally sized to integrate with support hardware for fuel rods of the nuclear fission power plant and wherein at least one of the one or more reactors has a geometry and/or size different from support hardware for fuel rods of the nuclear fission power plant, but fits in the vessel ([0362]) indicates that the reactor is “preferably positioned at the center of the nuclear fuel for fission”).
45.	Regarding claim 14, the modification of Zheng’s nuclear power plant with the reactor of Wong renders the parent claim obvious. Wong is silent as to the operating temperature of its reactor, but a skilled artisan would have found it obvious to operate the reactor such that the temperature of an outer surface of the one or more reactors does not exceed about 2,200°F to prevent melting or other damage to the structural components of the reactor and its surrounding structure. One of ordinary skill in the art at the time of the invention would have found it obvious to combine the reactor of Wong with the system of Zheng for the reason stated above.
46.	Regarding claim 15, the modification of Zheng’s nuclear power plant with the reactor of Wong renders the parent claim obvious. Wong is silent as to the heat transfer area of its reactor, but does suggest that its size can be optimized ([0094]). Accordingly, a skilled artisan would have found it obvious to select a desired heat transfer area to achieve an optimal or selected heat transfer efficiency between the reactor and the coolant. One of ordinary skill in the art at the time of the invention would have found it obvious to combine the reactor of Wong with the system of Zheng for the reason stated above.

48.	Regarding claims 17 and 18, the modification of Zheng’s nuclear power plant with the reactor of Wong renders the parent claim obvious. Zheng discloses adding a fusion reactor to the fissionable material in a conventional nuclear reactor core. However, Wong teaches replacing the fissionable reactor core with its fusion reactor ([0143]). Accordingly, one of ordinary skill in the art at the time of the invention would have found it obvious to apply the teaching of Wong to Zhen to provide an apparatus wherein the one or more reactors replace a fission energy source of the nuclear fission power plant and wherein the vessel does not have control rods during operation of the one or more reactors. Replacing the fissionable material would simplify operation of the plant and render the control rods necessary for preventing criticality obsolete.
49.	Regarding claim 19, the modification of Zheng’s nuclear power plant with the reactor of Wong renders the parent claim obvious. Zheng further discloses an apparatus wherein heat produced upon operation of the one or more reactors is conducted through walls thereof to surrounding water ([0362-3]).
50.	Regarding claim 20, the modification of Zheng’s nuclear power plant with the reactor of Wong renders the parent claim obvious. Wong additionally teaches a reactor wherein the magnetic field is provided by a device positioned either within or outside the reactor (11; [0024]), wherein the device is selected from a group consisting of: permanent magnets, non-superconducting electromagnets, and superconducting electromagnets ([0091]). One of ordinary skill in the art at the time of the invention 
51.	Regarding claim 21, the modification of Zheng’s nuclear power plant with the reactor of Wong renders the parent claim obvious. Zheng further discloses an apparatus wherein, during operation, energy dissipated from the one or more reactors is converted to steam by an existing structure of the nuclear fission power plant ([0363]).
52.	Regarding claim 25, the modification of Zheng’s nuclear power plant with the reactor of Wong renders the parent claim obvious. Wong further teaches a reactor configured to induce rotational movement of charged particles and the neutrals in the confinement region by an interaction between the electric field and an applied magnetic field within the confinement region ([0028]). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the reactor of Wong with the system of Zheng for the reason stated above.
53.	Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, US Publication 2017/0294238 in view of Wong, US Publication 2014/0219407, in further view of Wong, US Publication 2015/0380113.
54.	Regarding claim 24, the modification of Zheng’s nuclear power plant with the reactor of Wong renders the parent claim obvious. Wong further teaches a reactor wherein the control system is configured to induce rotational movement of charged particles and the neutrals in the confinement region by applying time-varying voltages to the plurality of electrodes ([0025-6]) but does not disclose an azimuthal arrangement of electrodes. Wong-2015 teaches a similar reactor with such an electrode arrangement (see Fig. 10 and [0166]). One of ordinary skill in the art at the time of the invention would have found it obvious to modify Wong-2014 in combination with Zheng for the predictable purpose of eliminating the need for an axial static magnetic field.


Conclusion
56.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
57.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
58.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
59.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

61.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646